Citation Nr: 1643430	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2015, the Board remanded the appeal for additional development.  The Board thereafter obtained a Veterans Health Administration (VHA) opinion.


FINDING OF FACT

Degenerative disc disease of the lumbar spine had its onset in service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that service connection is warranted for degenerative disc disease of the lumbar spine because he had had problems with low back pain ever since his documented in-service injuries.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran being diagnosed with degenerative disc disease of the lumbar spine.  See, e.g., magnetic resonance imaging evaluation (MRI) dated in May 2009.  Moreover, the Board finds the Veteran's service treatment records which document his complaints and treatment for low back pain diagnosed as lumbar strain in March 1990 and mechanical low back pain in September 1990 is both competent and credible proof of the in-service incurrence of an injury.  Lastly, the Board finds the VHA opinion that the Veteran's current degenerative disc disease of the lumbar spine is due to his military service the most probative evidence of record because it is based on a review of the record on appeal and includes citations to relevant evidence found in the record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Thus, granting the Veteran the benefit of the doubt, the Board concludes that his degenerative disc disease of the lumbar spine is due to his military service and service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


